Title: To Benjamin Franklin from James Parker, 12 December 1768
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
Newyork, Dec. 12. 1768
This Opportunity is embraced, as No Packet is come in here for some time past, to tell you we are yet in the Land of the Living and that’s as much as we can boast of. All your Friends are as usual, well. We have Nothing extraordinary, but dull and melancholly Times.
You never have acquainted me whether ever you received any Thing from the Custom-Office for me. The Parcel of Books sent me formerly by Hamilton & Belfour of Scotland, gives me a good deal of Trouble: I never received any Thing myself for any of them, till now. I made all the Search I could for what remain’d unsold, attach’d several of them in the Office at New Haven, and Some not sold at Holt’s I prevail’d on him to give me up, After collecting all I could, I put them to an Auction, and sold as many, as I got very near £50 this Money for. Now thus much I would be glad to pay Mr. Balfour for immediately, and I do intend to make out the Account, and see what the original Cost of them are: The rest Holt must have made away with or sold, but I have not been able to take him, or bring him to account, tho’ I have attach’d his House at New Haven and got Judgment with Stay of Execution till next Court, on his Pretence of having Accounts against me. You know the wretched Delays in Law Affairs, and he is a Subtle Antagonist in the Law; tho’ I want Nothing of him but a fair settlement, and its my real Opinion, he rather grows poorer than otherways: Indeed he tries to get all the Business by his printing Supplements, never less than One a Week, and sometimes three, yet I that know the Cost of a Supplement do think he does not clear so much by it, as to afford a Supplement Weekly. Its true, he has more Advertisements than I, and prints more Papers: but then he has House-Rent to pay, which thank God, and good Friends, I have not. He can do but little himself, and I think lives higher than I do, and I do some Work myself, besides the Blessing of the Post-Office, and yet with all my Art, I have as much as ever I can do, to make both Ends meet. How he can make it do, I don’t know, but believe he continually is breaking in on his Wife’s £1000, left her by Mr. Hunter; and I am mistaken if above half of it is not gone already. I think if I could but get those Debts paid, which my Connection with him has chiefly occasioned, I could rub along pretty well. I will yet Struggle hard, and hope the best, while I have Life or Strength.

I have made bold to inclose a small Letter to my Son, as his Uncle complains of the Charge of Letters being too hard on him: And my Son may possibly be gone from England or if not, you will know how to send it to him, without its first going to his Uncle’s. If he be gone, you can keep it, or destroy it, as you please. We all beg our Salutations may be acceptable, while I am Your very humble Servant
James Parker
To Mr. Franklin
